898 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Allen WHITT, Plaintiff-Appellant,v.OHIO COUNTY POLICE DEPARTMENT, Wheeling, West Virginia,Defendant-Appellee.
No. 89-7657.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 29, 1989.Decided:  March 6, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (C/A No. 88-76-E)
John Allen Whitt, appellant pro se.
Paul T. Boos, Phillips, Gardill, Kaiser, Boos & Hartley, for appellee.
N.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
John Allen Whitt appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Whitt v. Ohio County Police Department, C/A No. 88-76-E (N.D.W.Va. May 11, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.